Case 1:15-cr-00379-PKC Document 240 Filed 01/28/21 Page1of1

Case 1:15-cr-00379-PKC Document 239 Filed 01/28/21 Page 1 of1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Moilo Building
One Saint Andrew's Plaza
New York, New York 10007

January 28, 2021

Via ECF

The Honorable P, Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: UWnited States v. Geovanny Fuentes Ramirez, 86 15 Cr. 379 (PKC)
Dear Judge Castel:

On January 27, 2021, the defendant filed his opposition to the Government’s
motions in limine, which included a request to preclude the introduction of certain evidence, such
as the defendant’s prison statements to a cooperator. (The Government respectfully requests until.

February 5, 2021 to respond to the defendant’s opposition brief. Defense counsel has no objection
to this request. ~~

Respectfully submitted,

  
 

 

 

. AUDREY STRAUSS
Application Granted. ay United States Attorney
A LL By:  /s/
So Ordered: aH
7. Jacob Gutwillig
/ aD P- 2) Jason A, Richman
Elinor Tarlow

Assistant United States Attorneys
(212) 637-2420

Ce: Defense Counsel
(Via ECF)

 
